 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-0091-MCE
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           ORDER
14   JEREMY BARNETT,                                     DATE: April 2, 2020
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. Troy L. Nunley
16

17          It is hereby stipulated between the Plaintiff United States of America, by and through its counsel

18 of record, and defendant, by and through defendant’s counsel of record, that the change of plea hearing

19 set for April 2, 2020, at 9:30 a.m., before the Honorable Troy L. Nunley, should be vacated and re-set for
20 May 14, 2020, at 10:00 a.m., before the Honorable Morrison C. England, Jr.

21          This case was set for a change of plea hearing on April 2, 2020. On March 17, 2020, this Court

22 issued General Order 611, which suspends all jury trials in the Eastern District of California scheduled

23 to commence before May 1, 2020. This General Order was entered to address public health concerns

24 related to COVID-19.

25          Although the General Order addresses the district-wide health concern, the Supreme Court has

26 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

27 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

28 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

 2 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 3 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 4 or in writing”).

 5           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 6 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 7 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 8 justice served by taking such action outweigh the best interest of the public and the defendant in a

 9 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

10 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

11 served by the granting of such continuance outweigh the best interests of the public and the defendant in

12 a speedy trial.” Id.

13           The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

14 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

15 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

16 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

17 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

18 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

19 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the
20 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

21 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

22           In light of the societal context created by the foregoing, this Court should consider the following

23 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

24 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

25 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

26 pretrial continuance must be “specifically limited in time”).

27

28

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
 1                                              STIPULATION

 2         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4         1.      By previous order, this matter was originally set for change of plea on April 2, 2020,

 5 before the Honorable Troy L. Nunley

 6         2.      By this stipulation, defendants now move to continue the change of plea hearing until

 7 May 14, 2020, before the Honorable Morrison C. England, Jr., and to exclude time between April 2,

 8 2020, and May 14, 2020, under Local Code T4.

 9         3.      Time has already been excluded through June 4, 2020, under Local Codes T2 and T4.

10 See Docket No. 155. The parties are submitting the below information to provide additional grounds for

11 excluding time.

12         4.      The parties agree and stipulate, and request that the Court find the following:

13                 a)     The government has represented that the discovery associated with this case to

14         date includes more than 12,000 pages of investigative reports, photographs, affidavits, and other

15         documents; approximately 470 recorded phone calls intercepted pursuant to the Title III wiretap;

16         and other video and audio recordings. All of this discovery has been either produced directly to

17         counsel and/or made available for inspection and copying.

18                 b)     Counsel for defendant desires additional time to review the discovery, to consult

19         with his client and to conduct further investigation and research related to the charges and

20         sentencing, and to prepare for trial in the event defendant does not enter a guilty plea.

21                 c)     Counsel for defendant believes that failure to grant the above-requested

22         continuance would deny him the reasonable time necessary for effective preparation, taking into

23         account the exercise of due diligence.

24                 d)     The government does not object to the continuance.

25                 e)     In addition to the public health concerns cited by General Order 611 and

26         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

27         this case because

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                    •   Counsel for defendant has been encouraged to telework and minimize personal

 2                        contact to the greatest extent possible. It will be difficult for defense counsel to

 3                        adequately consult and review evidence with his client and conduct necessary

 4                        investigation while avoiding personal contact.

 5               f)       Based on the above-stated findings, the ends of justice served by continuing the

 6        case as requested outweigh the interest of the public and the defendant in a trial within the

 7        original date prescribed by the Speedy Trial Act.

 8               g)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9        et seq., within which trial must commence, the time period of April 2, 2020 to May 14, 2020,

10        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

11        because it results from a continuance granted by the Court at defendant’s request on the basis of

12        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

13        of the public and the defendant in a speedy trial.

14

15                                    [CONTINUED ON NEXT PAGE]

16

17

18

19
20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME              4
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: March 26, 2020                                   MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ DAVID W. SPENCER
 8                                                           DAVID W. SPENCER
                                                             Assistant United States Attorney
 9

10
     Dated: March 26, 2020                                   /s/ MICHAEL D. LONG
11                                                           MICHAEL D. LONG
12                                                           Counsel for Defendant
                                                             JEREMY BARNETT
13

14

15
                                                     ORDER
16
            IT IS SO ORDERED.
17
     Dated: March 27, 2020
18

19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
30    PERIODS UNDER SPEEDY TRIAL ACT
